HonorablePrank R. Murray
County Attorney
Carson County
Panhandle,Texas

Dear Sir:                  OpinionNo. O-1304
                           Re: Shotida sheriffwho is compensatedon a
                               fee basis be paid k$ per mile for the use
                               of his car on officialbusiness?

Your requestfor an opinionon the above etatedquestionhas been received
by this department.

Your requestfor an opinionon the above mentionedquestionrefers to our
opinionNO. o-930. That opinionholds ,thata sheriffwho receivesa
salaryas compensationfor his servicesphouldbe paid the sum of four
(44) cents for each mile traveledby automobilein the dischargeof official
businesswhere the automobileis owned by the sheriff. We enclosea copy
of this opinionfor your convenience.

Section a of Article 3699,Vernon'sCivil Statutesreads as follows:

    "At the close of each month of his tenure ofoffice each officernamed
    herein who is compensatedon a fee basis shall make as partof the
    report now requiredby law, an .iitemized.and sworn statementof all
    the actualand necessaryexpensesincurredby him in the conductof
    his office,such as stationery,stamps,telephongpremiumson official
    bonds, includingthe cost of suretybonds for his deputies,premium
    on fire, burglary,theft,robbery insurance protectingpublic funds,
    travelingexpansesand other necessaryexpenses. The Commissioners'
    Sourt of the county of the sheriff'sresidencemay, upon the written
    and sworn applicationof the sheriffstatingthe necessitytherefor,
    purchaseequipmentfor a Bureau of CriminalIdenificationsuch as
    cqmeras,fingerprintcards, inks, chemicals,microscopes,radio and
    laboratoryequipment,filing cards,filing cabinets,tear gas and
    other equipmentin keepirgwiththe system in use by she Depsrtment
    of Public Safety of this State or the United States Departmentof
    Justiceand/or Bureau of Cr~ininal Identification.If such expenses
    be indurredin connectionwith onyxparticularcase; such statement
    ehae~:~~rhe;l,-n~chP;iiB~s~~!1~0
                              :i2.ch~
                                   Gx3e1 Such expenseaccount shall be
    subjectto the audit of the CountyAuditor,if any, otherwiseby
    the Commissioners' Court;and if it appearsthat any item of such
    expensewas not incurredby such officeror such item was not a
Hon. Frank B. Murray,Page 2   (o-1304)



    necessaryexpenseof office,such item shall be by such auditoror
    court rejected,in which case the collectionsof such item may bs
    adjudicatedin any court of competentjurisdiction.The amountof
    salariespsid to Assistantsand Deputiesshall also be clearlyshown
    by such officer, givingthe name, positionand amouut paid each;
    and in no event shall any officershow any greateramount than actually
    paid any such Assistantor Deputy. The amount of such expenses,
    togetherwith the amount of salariespeid to Assistants,Deputiesand
    Clerks shall be paid out of the fees earnedby such officer. The
    Commissioners' Court of the countyof the sherifflsresidencemay,
    upon the writtenand sworn spplioatior of the Sheriffstatingthe
    necessitytherefor,allow one or more suto~%5Gleeto be used by
    the Sheriff in the dischargeof his officialduties,which, if purchased
    by the County,shall be bought in the manner prescribedby law for
    the purchaseof suppliesand paid for out of the OeneralFund of the
    countyend they ~hallba and remain the propertyof the county. The
    expenseof maintenance,dapreciationand operationof such automobi:les
    as may bs allowed,whether purchasedby the countyor amed by the
    Sheriffor his Deputiespersonally,shall bs peid for by the Sheriff
    and the amouut thereofshall be reportedby the Sheriff,on the rept
    above mentioned,in the same manner as herein providedfor other expenses."

Sectionb of Artiale 3899, supra,which providesthat where the automobile
or automobilesare owned by the sheriffor his deputies,they,shallba
allowedfour (9) oents for each mile traveledin the dischargeof official
business,which sum shall cover all expensesof the maintenance,lepreciatlon
and oparationof such automobilesappliesonly to the sheriffswho receive
salariesas compensationfor their servicesand does not apply to shari~ffs
who are compensatedon a fee basis. Sectiona of Article 3899, supra,L'rovides
for the actualand necessarytravelingexpensesof sheriffswho are compeu-
sated on a fee basis and furtherprovidesthat such expensesshall ba peid
out of the fees earnedby such officer.

In view of the foregoingstatutesyou are respectfullyadvisedthat it is
the opinionof this departmentthat Section b of Article 3899 does not apply
to a sheriffwho is compensatedon a fee basis, and that such sheriffis
not entitledto four (44) cents per mile for the use of his car on official
business.

Trustingthat the foregoingfully answersyour inquiry,we remain.

                                     Yours very truly,

                               ATTORNEYCEWEPALOFTEXAS
APPROVED OCT. 20, 1939
s/ GEZALD c. MANN              a/ ArdellWilliams
ATl!CPNE'i~LOFTEXAS
APPROVE?OPINION
COMMITTEF                      BY
BY B. W. B.                         Ardell Williams
CHAIRMAN                                 Assistant

AW:jm